 

Exhibit 10.7



 

Unsecured Loan Deed

 

PT Soho Industri Pharmasi (a company established under the laws of the Republic
of Indonesia)

 

Lender

 

MARIPOSA HEALTH LIMITED (ACN: 134 154 680)

 

Borrower

 

1

 

  

Summary Provisions       Borrower       Name: Mariposa Health Limited    
Address: Level 3, 35 Lime Street, Sydney, NSW, 2000     Attention: Mr Jarrod
White     Email: jarrod@taccountants.com.au     Lender       Name: PT SOHO
INDUSTRI PHARMASI     Incorporation: a company established under the laws of the
Republic of Indonesia     Registered address: Jl. Pulo Gadung No. 6, Kawasan
Industri Pulo Gadung, Jakarta 13920, Indonesia     Attention: Ludovic Toulemonde
/ Piero Brambati / Yuliana Tjhai     Emails:
Piero.Brambati@sohoglobalhealth.com;   Yuliana.Tjhai@sohoglobalhealth.com    
Repayment Date: 6 May 2018     Governing Law: New South Wales     Date of this
Deed: 6 May 2015

 

Parties

 

The Borrower as fully identified in the Summary Provisions.

 

The Lender as fully identified in the Summary Provisions.

 

2

 

 

Background

 

A:Mariposa Health Limited (the Borrower) and PT Soho Industri Pharmasi (the
Lender) did on 28 September 2010 enter into a Convertible Note Deed

 

B:The amount payable under the Convertible Note Deed by Mariposa Health Limited
to PT Soho Industri Pharmasi on 22 April 2015 being for principal of AUD$750,000
and includes interest accrued.

 

D.PT Soho Industri Pharmasi agrees to convert sixty percent (60%) of the
principal and all accrued interest to the date of this Agreement to 6,371,722
shares in Mariposa Health Limited

 

E.Mariposa Health Inc. will grant options for a further 437,671 shares in
Mariposa Health Inc. to be exercised by PT Soho Industri Pharmasi upon the
listing of Mariposa Health Inc. on a recognised exchange (e.g. NASDAQ) as
payment in full for the repayment of all remaining debt and interest, unless the
value at listing is of the shares is less than the debt, in which case the
remaining debt amount will roll over for an additional one year.

 

FIn the event that the company does not list on the on listing on a recognised
exchange, the debt being AUD$368,204 will remain in Mariposa Health Limited (The
Debt).

 

G:By this Deed the Convertible Note Deed entered into with PT Soho Industri
Pharmasi on 28 September 2010 is replaced in all respects by this Deed.

 

Operative Provisions

 

1.Repayment and prepayment

 

Repayment

 

1.1Repayment of 60% of the Convertible Note:

 

1.1.1PT Soho Industri Pharmasi agrees to convert sixty percent (60%) of the
principal of the Convertible Note ($AUD 750,000) and all accrued interest to the
date of this Agreement to 6,371,722 shares in Mariposa Health Limited.

 

1.2Repayment of the remaining 40% of the Convertible Note

 

1.2.1PT Soho Industri Pharmasi grants to Mariposa Health Inc. the right to call
437,671 Options (Call Options) granted to PT Soho Industri Pharmasi to compel
the purchase of shares in Mariposa Health Inc. exercisable at the time of
listing on a recognised exchange (e.g. NASDAQ). The exercise price for the
options will be the number of share options (437, 671 shares) divided by the
outstanding debt amount or the listing price per share on the recognised
exchange, whichever is the lower price. If the total exercise price for the
437,671 share options is less than the total debt amount (i.e. the listing price
is the exercise price) then clause 1.2.3 will apply. If clause 1.2.3 does not
apply then the exercise of the options in consideration for the debt amount will
be considered payment in full for all remaining debt and interest.

 

1.2.2In the event that Mariposa Health Inc. does not list on a recognised
exchange (e.g. NASDAQ), the Borrower shall repay to the Lender the remaining
Debt ($AUD 368,024) and the net interest that accrues thereon under the terms of
this Deed on 6 May 2018 (the Repayment Date).

 

1.2.3In the event that the total exercise price payable for the 437,671 share
options in 1.2.1 above, is less than the outstanding debt amount then then the
balance of the Debt amount will be rolled over as a Senior Note for an
additional 1 year at 12.5% interest p.a. simple interest, payable one year after
the Put Options are exercised (the revised Repayment Date).

 

3

 

  

1.3Voluntary Repayment

 

The Borrower may repay to the Lender the 6 May 2015 Debt together with interest
that accrues thereon under the terms of this Deed at any time prior to the
Repayment Date in which event interest shall cease to further accrue.

 

2.Senior Debt

 

2.1The Company agrees that the debt shall rank in priority to all other
creditors and be classified as Senior Debt. Moreover the company grants the
Lender the right to lodge and secure its interest up to the face value of the
debt as a fixed Personal Property Security Interest for the purposes of the
Personal Property Securities Act 2009 (Cth).

 

2.2The Company agrees to include in any future debt obligations a clause that
clearly states that this Senior Debt to PT SOHO Industri Pharmasi is to be paid
out prior to any other creditors in any situation including a winding up of the
company.

 

3.Payments

 

Payment without deduction

 

3.1All payments under this Deed must be made in full in immediately available
funds without any deduction, set-off, unless otherwise agreed in writing. For
clarity, all payments to be made by the Borrower to the Lender in respect of
this Agreement shall be made without deductions or withholdings for taxes,
levies, duties or charges of any nature now or hereafter imposed, levied,
collected, withheld or assessed in the Borrower’s country of domicile or
elsewhere (including Indonesia), except as required by law. If the applicable
law requires such deductions or withholdings to be made by the Borrower, the
amount of payment due by the Borrower to the Lender hereunder shall be increased
to an amount which (after making any deduction or withholding required by law)
leaves an amount equal to the payment which would have been due if no such
deduction or withholding had been required.

 

4.Interest

 

4.1Interest on the 22 April 2015 Debt will accrue at the rate of 12.5% .p.a.
interest, calculated and compounding annually.

 

5.Representations and warranties

 

Representations

 

5.1The Borrower represents and warrants to the Lender that:

 

5.1.1Status: The Borrower is a corporation, duly incorporated and validly
existing under the laws of its jurisdiction of incorporation.

 

5.1.2Power: The Borrower has the power to do each of the following:

 

(a)To own its property and carry on its business as it is being conducted.

 



(b)To enter into, perform and deliver this Deed and the transactions
contemplated by it.

 

5.1.3Binding obligations: The obligations expressed to be assumed by the
Borrower in this Deed are legal, valid, binding and enforceable.

 

5.1.4No conflict: The entry into and performance by the Borrower of, and the
transactions contemplated by, this Deed do not and will not conflict with any of
the following:

 

(a)Any law or regulation applicable to it.

 

 

4

 

  

(b)Its constitutional documents.

 

(c)Any Deed or instrument binding on it or any of its property.

 

5.1.5Solvent: The Borrower is solvent and able to pay its debts as and when they
fall due.

 

Reliance

 

5.2The Borrower acknowledges that the Lender entered into this Deed in reliance
on the representations and warranties provided by the Borrower in this Deed.

 

6.Undertakings

 

General undertakings

 

6.1So long as any amount is outstanding under this Deed the Borrower undertakes
to the Lender that it will do each of the following:

 

6.1.1Compliance with laws: Duly and punctually comply in all respects with all
laws to which it may be subject.

 

6.1.2Records: Keep proper records in relation to its business.

 

6.1.3Proceedings: Promptly on becoming aware of them, the details of any
proceedings which are current, threatened or pending against the Borrower, and
which might, if adversely determined, have a Material Adverse Effect. In this
clause “proceedings” means litigation, arbitration, administrative or
investigative proceedings of or before any court, arbitral body or agency, tax
or government authority.

 

6.1.4Notification of default: Promptly on becoming aware of either of the
following, a notice of the event:

 

(a)The occurrence of an Event of Default (and the steps, if any, being taken to
remedy it).

 

(b)Any other occurrence which would, if a notice were given or a time period set
out in the relevant Event of Default ended, become an Event of Default.

 

6.1.5Perform its obligations: perform, fulfil and observe all of its obligations
under this Deed.

 

6.1.6Consents and approvals: ensure that all consents, licences, approvals or
authorisations (if any) of any government body required for the validity and
enforceability of this Deed and the performance of its obligations under this
Deed are obtained and promptly renewed and maintained in full force and effect
and, if requested, it will provide promptly copies to the Lender when they are
obtained or renewed.

 

6.1.7No Encumbrances: it will not create, permit or suffer to exist any
Encumbrance over all or any of its assets except for:

 

6.1.7.1Encumbrances consented to in writing by the Lender;

 

6.1.7.2liens arising by operation of law in the ordinary course of day-to-day
trading and securing obligations not more than 60 days old; and

 

6.1.7.3arrangements constituted by retention in connection with the acquisition
of goods in the ordinary course of its business.

 

7.Events of Default

 

Events of Default

 

7.1An Event of Default occurs if any of the following occurs without the consent
of, or unless waived by, the Lender:

 

7.1.1Non-payment: The Borrower does not pay at or before the due time and on the
due date and in the specified manner, any amount payable by it under this Deed
(including all outstanding interest, costs and expenses) at the place and in the
currency in which it is payable.

 

7.1.2Other breach: The Borrower breaches any undertaking given at any time to
the Lender or fails to comply with any condition imposed by the Lender in
agreeing to any matter (including any waiver) or fails to perform any obligation
it has under this Deed and fails to rectify the breach or non-compliance within
14 days of the occurrence of the breach or non-compliance.

 

5

 

  

7.1.3Insolvency proceedings: Any corporate action, legal proceedings or other
procedure or step is taken in relation to any of the following:

 

(a)The suspension of payments, a moratorium of any debts, winding-up,
liquidation, dissolution, administration or reorganisation (by way of a formal
or informal arrangement or compromise or otherwise) of the Borrower.

 

(b)A composition, assignment or arrangement with any creditor of the Borrower.

 

(c)The appointment of a liquidator (other than in respect of a solvent
liquidation), receiver, receiver and manager, administrator, administrative
receiver, compulsory manager or other similar person in respect of the Borrower
or any of its property.

 

(d)Enforcement of any charge, mortgage, pledge or other security interest over
any property of the Borrower.

 

7.1.4Inability to pay its debts: the Borrower becomes, or admits in writing that
it is, or is declared to be, or is deemed under any applicable law to be,
insolvent or unable to pay its debts.

 

7.1.5Change in control: The Borrower experiences a Change in Control without
obtaining the prior consent of the Lender.

 

7.1.6Untrue representations: any representation, warranty or statement made or
repeated or deemed to be made or repeated in this Deed or any accounts or
opinion furnished under this Deed is untrue in any material respect when made or
repeated or deemed to be made repeated or furnished (as the case may be).

 

7.1.7Unauthorised borrowing: the Borrower obtains further finance from any other
person without the prior written consent of the Lender.

 



7.1.8Prior borrowing: any prior borrowing of the Borrower becomes, or becomes
capable of being declared, prematurely due and payable as a result of a default
or an event of default howsoever described in any document or instrument
relating to that prior borrowing or any sum payable in respect of any prior
borrowing is not paid when due.

 

7.1.9Granting Encumbrances: the Borrower grants any Encumbrance in favour of
another person without the prior written consent of the Lender.

 

7.1.10Default under existing Encumbrances: the Borrower defaults in fully
performing, observing or fulfilling any of the material terms, covenants or
conditions of any Encumbrance relating to any of its assets or any Encumbrance
relating to any of its assets otherwise becomes enforceable.

 

7.1.11Crystallisation of security: any Encumbrance which is a floating security
over any asset of the Borrower crystallises into, or otherwise becomes, a fixed
or specific security.

 

7.1.12Litigation: any litigation, arbitration, criminal or administrative
proceedings are current or pending or, to the knowledge of the Borrower,
threatened, which if adversely determined would have a Material Adverse Effect
on its business, assets or financial condition.

 

7.1.13Cease business: the Borrower ceases to carry on all or a substantial part
of its business.

 

7.1.14Failure to comply with laws: the Borrower fails to duly and punctually
comply with all statutes and other laws binding on it which could have a
Material Adverse Effect on its ability to perform any of its obligations under
this Deed.

 

7.1.15Government action: any government body takes any action, or there is any
claim or requirement of substantial expenditure or alteration of activity under
any law which may have a Material Adverse Effect on the financial condition of
the Borrower, or any circumstances arise which in the reasonable opinion of the
Lender may give rise to such action, claim, requirement or breach.

 

7.1.16Material adverse change: any other event or series of events whether
related or not (including, without limitation, any material adverse change in
the business assets or financial condition of the Borrower) occurs which in the
opinion of the Lender could affect the ability or willingness of the Borrower to
perform, observe and fulfil all or any of its respective obligations under this
Deed.

 

Consequences of an Event of Default

 

7.2Following the occurrence of an Event of Default, the Lender may do any of the
following:

 

7.2.1Declare all Advances and any other amount payable under this Deed as either
immediately payable or payable on demand, in which case they will become so.

 

6

 

  

7.2.2Take any other action available to the Lender under this Deed, any other
document or at law.

 

8.Indemnity

 

8.1The Borrower indemnifies the Lender against any loss, liability, cost or
expense (including legal costs on a full indemnity basis) and taxes incurred or
suffered because the Borrower fails to comply with its obligations to the Lender
under this Deed.

 

8.2The Borrower indemnifies the Lender and each of the Lender's agents and
employees against any claim or proceeding that is made, threatened or commenced,
and any loss, liability, cost or expense (including legal costs on a full
indemnity basis) and taxes they incur or suffer in exercising or attempting to
exercise the Lender's powers under this Deed.

 

9.Notices

 

Giving notices

 

9.1Any notice or communication given to a party under this Deed is only given if
it is in writing and sent in one of the following ways:

 

9.1.1Delivered or posted to that party at its address and marked for the
attention of the relevant department or officer set out in the Summary
Provisions.

 

9.1.2Emailed to that party at its Email address and marked for the attention of
the relevant department or officer as set out in the Summary Provisions.

 

Change of address or Email address

 

9.2If a party gives the other party 3 business days' notice of a change of its
address or Email address, any notice or communication is only given by that
other party if it is delivered, posted or Emailed to the latest address or Email
address.

 

Time notice is given

 

9.3Any notice or communication is to be treated as given at the following time:

 

9.3.1To the Borrower:

 

(a)If it is delivered, when it is left at the Borrower’s address;

 

(b)If it is sent by post, 2 business days after it is posted; or

 

(c)If it is sent by email, as soon as the sender receives from the sender’s
email a report of an error free transmission to the correct Email address.

 

9.3.2To The Lender, when it is actually received.

 

9.4However, if any notice or communication is given, on a day that is not a
Business Day or after 5pm on a Business Day, in the place of the party to whom
it is sent, it is to be treated as having been given at the beginning of the
next Business Day.

 

10.Goods and services tax

 

Definitions

 

10.1In this clause:

 

a.words and expressions that are not defined in this Deed but which have a
defined meaning in the GST Law have the same meaning as in the GST Law; and

 

b.GST Law has the meaning given to that term in the A New Tax System (Goods and
Services Tax) Act 1999.

 

GST Exclusive

 

10.2Except as otherwise provided by this clause, all consideration payable under
this Deed in relation to any supply is exclusive of GST.

 

7

 

  

11.Miscellaneous

 

Assignment

 

11.1The Lender can assign, transfer and grant security over any of its rights
and obligations under this Deed without obtaining the Borrower’s consent.

 

11.2The Borrower can only assign or deal with any of its rights and obligations
under this Deed with the Lender's consent.

 

Entire Agreement

 

11.3This Deed sets out the entire Deed between the parties in relation to its
subject matter. Accordingly, anything (such as correspondence, negotiations or
representations before this Deed is executed or an arrangement or understanding)
not reflected in this Deed does not bind the parties and may not be relied on by
them.

 

Evidence

 

11.4A certificate signed by the Lender of any amount owing under this Deed or
anything else relating to this Deed is conclusive evidence of what it states,
except in the case of obvious error.

 

Counterparts

 

11.5This Deed may be executed by each party either executing this Deed or a copy
of this Deed which contains the same terms and this Deed may consist of any
number of copies.

 

11.6If more than one copy of this Deed is executed by the parties:

 

11.6.1The document will take effect on the day this Deed is dated.

 

11.6.2Each executed copy of this Deed will be an original and all of the copies
together will constitute the same document.

 

Exercise of rights

 

11.7A party may exercise a right, power or remedy at its discretion, and
separately or concurrently with another right, power or remedy.

 

11.8A single or partial exercise of a right, power or remedy by a party does not
prevent a further exercise of that or of any other right, power or remedy and
failure by a party to exercise, or delay by a party in exercising, a right,
power or remedy does not prevent its exercise.

 

Governing law and jurisdiction

 

11.9This Deed is governed by the law of the place specified in the Summary
Provisions. The parties submit to the non-exclusive jurisdiction of its courts
and courts of appeal from them. The parties will not object to the exercise of
jurisdiction by those courts on any basis.

 

Indemnities

 

11.10Each indemnity is a continuing obligation, separate from the other
obligations of the parties, and continues after this Deed ends.

 

11.11A party may enforce a right of indemnity at any time (including before it
has incurred loss).

 

Severability

 

11.12Each provision of this Deed is individually severable. If any provision is
or becomes illegal, unenforceable or invalid in any jurisdiction it is to be
treated as being severed from this Deed in the relevant jurisdiction, but the
rest of this Deed will not be affected by the severing of the provision. The
legality, validity and enforceability of the provision in any other jurisdiction
will not be affected.

 

8

 

  

Variation

 

11.13No variation of this Deed will be of any force or effect unless it is in
writing and signed by the Lender.

 

Remedies cumulative

 

11.14The rights and remedies conferred by this Deed upon the Lender shall not be
deemed exclusive but shall be cumulative and in addition to all other rights and
remedies available to the Lender by law, by virtue of this Deed or any
guarantees or any other documents, Deeds or obligations entered into previously
or at any future time by the parties or any other person in respect of the
obligations under this Deed.

 

Moratorium legislation

 

11.15To the full extent permitted by law the provisions of all legislation
whether existing now or in the future operating directly or indirectly:

 

11.15.1to lessen or otherwise to vary or affect in favour of the Borrower any
obligation under this Deed; or

 

11.15.2to delay or otherwise to prevent or prejudicially affect the exercise of
rights or remedies conferred on the Lender by this Deed,

 

are negatived and excluded from this Deed.

 

12.Definitions and interpretation

 

Definitions

 

12.1In this Deed each term defined in the Summary Provisions has the meaning
provided in the Summary Provisions. The following definitions also apply:

 

Banking Day means a day on which trading banks are open for business generally
in New South Wales.

 

Change in Control means in relation to a corporation, a change in any of the
following:

 

(a)control of the composition of its board of directors;

 

(b)control of more than one half of the voting rights attaching to its shares;
or

 

(c)control of more than one half of its issued share capital, excluding any part
of its issued share capital which carries no right to participate beyond a
specified amount in the distribution of either profit or capital.

 

Encumbrance means any mortgage, pledge, lien, charge, assignment, hypothecation,
title retention, trust arrangement, set-off or any security or preferential
interest or arrangement of any kind, or any other right of or arrangement with
any creditor to have its claims satisfied prior to other creditors with, or from
the proceeds of, any asset including, but without limitation, any deposit of
money by way of security.

 

Event of Default means any of the events specified in clause 8.17.1.

 

9

 

  

Material Adverse Effect means a material adverse effect on the business or
financial condition of the Borrower.

 

Summary Provisions means the summary provisions set out at the start of this
Deed.

 

Interpretation

 

12.2In the interpretation of this Deed, the following provisions apply unless
the context otherwise requires:

 

12.2.1Headings are inserted for convenience only and do not affect the
interpretation of this Deed.

 

12.2.2A reference in this Deed to a business day means a day other than a
Saturday or Sunday on which banks are open for business generally in Sydney.

 

12.2.3If the day on which any act matter or thing is to be done under this Deed
is not a business day, the act matter or thing must be done on the next business
day.

 

12.2.4A reference in this Deed to any law, legislation or legislative provision
includes any statutory modification, amendment or re-enactment, and any
subordinate legislation or regulations issued under that legislation or
legislative provision.

 

12.2.5A reference in this Deed to any document or Deed is to that document or
Deed as amended, novated, supplemented or replaced.

 

12.2.6A reference to a clause, part, schedule or attachment is a reference to a
clause, part, schedule or attachment of or to this Deed.

 

12.2.7Where a word or phrase is given a defined meaning, another part of speech
or other grammatical form in respect of that word or phrase has a corresponding
meaning.

 

12.2.8A word which indicates the singular indicates the plural, a word which
indicates the plural indicates the singular, and a reference to any gender also
indicates the other genders.

 

12.2.9A reference to the word 'include' or 'including' is to be interpreted
without limitation.

 

12.2.10A reference to 'deal with' includes selling, leasing, transferring,
parting with possession of, otherwise disposing of and conferring a right or
interest on someone else and agreeing to do any of those things, and ‘dealing'
and dealing with’ have equivalent meanings.

 

12.2.11A reference to 'owing' means actually or contingently owing, and “owe”
and “owed” have an equivalent meaning.

 

10

 

 

Executed as an Deed

 

Executed by Mariposa Health Limited  (ACN: 134 154 680) in accordance with
section 127 of the Corporations Act 2001 (Cth):

  )

  )

  )

  )

              Director   Director/Secretary            Kevin Lynn Name (please
print)   Name (please print)

 

Executed by PT Soho Industri Pharmasi Ltd  : Ludovic Toulemonde by a duly
authorised officer

  )

  )

  )

  )

              Director   Witness:          

(1) Piero Brambati and

(2) Yuliana Tjhai

Name (please print)   Name (please print)

 

11

 

 

